Performance Stock Unit Award Agreement – June 2019


PERFORMANCE STOCK UNIT AWARD AGREEMENT
VOLT INFORMATION SCIENCES, INC.
2019 Equity Incentive Plan
This PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”), is made as of
June 14, 2019 (the “Grant Date”) between Volt Information Sciences, Inc., a New
York corporation (the “Company”), and ________ (the “Participant”), and is made
pursuant to the terms of the Company’s 2019 Equity Incentive Plan (the “Plan”).
Capitalized terms used herein but not defined shall have the meanings set forth
in the Plan.
Section 1.    Performance Stock Units. The Company hereby issues to the
Participant, as of the Grant Date, ____ performance stock units (the “PSUs”, and
each, a “PSU”), subject to such vesting, transfer and other restrictions and
conditions as set forth in this Agreement and the Performance Matrix (as defined
below). Each PSU represents the right to receive one Share, subject to the terms
and conditions set forth in this Agreement, the Performance Matrix and the Plan.
The Participant’s target-level award with respect to each Performance Period (as
defined below) is equal to 1/3rd of the total PSUs granted under this Agreement
(each 1/3rd portion, a “Target Award”). For each Performance Period, the
Participant is eligible to vest in up to 150% of the Target Award; and in no
event will the total number of PSUs eligible to vest under this Agreement exceed
150% of the total number of PSUs granted above.
Section 2.    Vesting Requirements.
(a)    Generally. The Participant’s right to receive all or any portion of the
PSUs granted hereunder is contingent upon (i) the Company’s achievement of the
performance goal (the “Adjusted EBITDA Margin Goal”) specified in the
performance matrix attached as Exhibit A to this Agreement (the “Performance
Matrix”), measured at the end of each “Performance Period” indicated in the
Performance Matrix, and (ii) the Participant remaining in continuous Service (as
defined below) through the applicable Vesting Date (as defined below).
As soon as reasonably practicable, but in no event later than 90 days following
the end of the applicable Performance Period, the Company shall determine
whether and to what extent any PSUs have been earned for such Performance Period
and the actual Payout Percentage (as defined in the Performance Matrix) for such
period (the actual date of the Company’s determination, the “Annual Performance
Determination Date”). On the Annual Performance Determination Date, any PSUs
underlying the applicable Target Award which are determined to be earned in
accordance with the immediately preceding sentence shall be deemed “Eligible
Units”, and any PSUs underlying the applicable Target Award that are deemed not
to be earned shall be forfeited and cancelled (and the Participant shall not be
entitled to any compensation or other amounts with respect thereto). The
Company’s determination of the foregoing shall be final and binding on the
Participant. The vesting of any Eligible Units shall be subject to the
Participant’s continuous service with the Company or its Affiliates (“Service”)
from the Grant Date through the applicable Vesting Date. Except where provided
otherwise in this Agreement, the “Vesting Date” means the June 14th that
immediately follows the Annual Performance Determination Date to which the
applicable Eligible Units relate.
(b)    Terminations of Service. Except as otherwise provided in Section 2(d)
below, upon the occurrence of a termination of the Participant’s Service for any
reason, all outstanding and unvested PSUs (including any Eligible Units) shall
immediately be forfeited and cancelled, and the Participant shall not be
entitled to any compensation or other amount in respect thereof.
(c)    Change in Control.
(1)    No Replacement PSUs Provided. Notwithstanding anything in the Plan to the
contrary, if upon a Change in Control the Participant does not receive a
Replacement Award in respect of the PSUs, then any PSUs that are unvested as of
immediately prior to the Change in Control shall vest as of the effective date
of the Change in Control based on “target” level achievement with respect to the
applicable Adjusted EBITDA Margin Goal(s); provided, that any Eligible Units
that have not yet vested and been settled as of the date of the Change in
Control will vest based on the actual number of Eligible Units earned). With
respect to any PSUs that vest as a result of the foregoing sentence, the
“Vesting Date” as used in Section 3 of this Agreement shall mean the effective
date of the Change in Control.
(2)    Replacement PSUs Provided. If the Participant receives a Replacement
Award in respect of the PSUs (which, for the avoidance of doubt, shall be based
on the “target” number of PSUs, except that any Eligible Units that have not yet
vested and been settled as of the date of the Change in Control shall be based
on the actual number of Eligible Units earned) (the “Replacement PSUs”), then
such Replacement PSUs will no longer be subject to any Adjusted EBITDA Margin
Goal(s) and shall vest solely on the passage of time in accordance with the
original vesting schedule, and will otherwise continue to be subject to the
terms of the Plan and this Agreement.
(3)    Involuntary Termination following a Change in Control. If a Participant
incurs an Involuntary Termination of Service on or prior to the second
anniversary of a Change in Control, then any Replacement PSUs that are unvested
as of immediately prior to such termination shall become fully vested as of the
date of such Involuntary Termination. With respect to any Replacement PSUs that
vest as a result of the foregoing sentence, the “Vesting Date” as used in
Section 3 of this Agreement shall mean the effective date of the Participant’s
Involuntary Termination.
Section 3.    Settlement. As soon as reasonably practicable following the
applicable Vesting Date (and in any event, within 10 days following the
applicable Vesting Date), the applicable number of PSUs that are vested and
non-forfeitable shall be settled by the Company’s delivery to the Participant of
a number of Shares equal to the number of PSUs that vested in accordance with
this Agreement.
Section 4.    Restrictions on Transfer. No PSUs (nor any interest therein) may
be sold, assigned, alienated, pledged, attached or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any such purported sale, assignment, alienation, pledge,
attachment, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate; provided that the designation of a beneficiary shall
not constitute a sale, assignment, alienation, pledge, attachment, transfer or
encumbrance. Notwithstanding the foregoing, at the discretion of the Committee,
PSUs may be transferred by the Participant solely to the Participant’s spouse,
siblings, parents, children and grandchildren or trusts for the benefit of such
persons or partnerships, corporations, limited liability companies or other
entities owned solely by such persons, including, but not limited to, trusts for
such persons.
Section 5.    Investment Representation. The Participant is acquiring the PSUs
for investment purposes only and not with a view to, or in connection with, the
public distribution thereof in violation of the Securities Act of 1933, as
amended (the “Securities Act”). No Shares shall be acquired unless and until the
Company and/or the Participant shall have complied with all applicable federal
or state registration, listing and/or qualification requirements and all other
requirements of law or of any regulatory agencies having jurisdiction, unless
the Committee has received evidence satisfactory to it that the Participant may
acquire such Shares pursuant to an exemption from registration under the
applicable securities laws. The Participant understands and agrees that none of
the PSUs and none of the Shares issued in respect thereof (if any), may be
offered, sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of except in compliance with this Agreement and the Securities Act
pursuant to an effective registration statement or applicable exemption from the
registration requirements of the Securities Act and applicable state securities
or “blue sky” laws. Notwithstanding anything herein to the contrary, the Company
shall have no obligation to deliver any Shares hereunder or make any other
distribution of benefits hereunder unless such delivery or distribution would
comply with all applicable laws (including, without limitation, the Securities
Act), and the applicable requirements of any securities exchange or similar
entity.
Section 6.    Adjustments. The PSUs granted hereunder shall be subject to
adjustment as provided in Section 4(b) of the Plan.
Section 7.    No Right of Continued Service. Nothing in the Plan or this
Agreement shall confer upon the Participant any right to continued Service.
Section 8.    Tax Withholding. This Agreement and the PSUs shall be subject to
tax and/or other withholding in accordance with Section 16(e) of the Plan.
Section 9.    No Rights as a Stockholder; Dividends. The Participant shall not
have any privileges of a stockholder of the Company with respect to any PSUs,
including without limitation any right to vote any Shares potentially issuable
in respect of such PSUs or to receive dividends or other distributions in
respect thereof, unless and until Shares have actually been delivered to the
Participant in respect of such PSUs in accordance with Section 3 of this
Agreement. Notwithstanding the foregoing, any dividends payable with respect to
the PSUs during the period from the Grant Date through the date the applicable
PSUs are settled in accordance with Section 3 hereof will accumulate in cash and
be payable to the Participant on a deferred basis, but only to the extent that
the PSUs vest in accordance with the Performance Matrix and Section 2 hereof. In
no event shall the Participant be entitled to any payments relating to dividends
paid after the earlier to occur of the settlement or forfeiture of the
applicable PSUs and, for the avoidance of doubt, all accumulated dividends shall
be forfeited immediately upon the forfeiture or cancellation of the PSUs or
applicable portion thereof.
Section 10.    Clawback. The PSUs will be subject to recoupment in accordance
with any existing clawback policy or clawback policy that the Company may be
required to adopt pursuant to the listing standards of any national securities
exchange or association on which the Company’s securities are listed or as may
otherwise be required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law. In addition, the Board may impose such
other clawback, recovery or recoupment provisions as the Board determines
necessary or appropriate, including but not limited to a reacquisition right in
respect of previously acquired cash or property upon the occurrence of Cause.
The implementation of any clawback policy will not be deemed a triggering event
for purposes of any definition of “good reason” for resignation or “constructive
termination.”
Section 11.    Amendment and Termination. Subject to the terms of the Plan, any
amendment to this Agreement shall be in writing and signed by the parties
hereto. Notwithstanding the immediately-preceding sentence, subject to the terms
of the Plan, the Committee may waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate, this Agreement
and/or the PSUs; provided that, subject to the terms of the Plan, any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially impair the rights of the Participant or any
holder or beneficiary of the PSUs shall not be effective without the written
consent of the Participant, holder or beneficiary.
Section 12.    Construction. The PSUs granted hereunder is granted by the
Company pursuant to the Plan and is in all respects subject to the terms and
conditions of the Plan. The Participant hereby acknowledges that a copy of the
Plan has been delivered to the Participant and accepts the PSUs hereunder
subject to all terms and provisions of the Plan, which are incorporated herein
by reference. In the event of a conflict or ambiguity between any term or
provision contained herein and a term or provision of the Plan, the Plan will
govern and prevail. The construction of and decisions under the Plan and this
Agreement are vested in the Committee, whose determinations shall be final,
conclusive and binding upon the Participant.
Section 13.    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of New York, without giving effect to the
choice of law principles thereof.
Section 14.    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
Section 15.    Binding Effect. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
Section 16.    Entire Agreement. This Agreement and the Plan constitute the
entire agreement between the parties with respect to the subject matter hereof
and thereof.
[SIGNATURES ON FOLLOWING PAGE]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Grant Date.
VOLT INFORMATION SCIENCES, INC.
By:         
Nancy Avedissian
Senior Vice President, General Counsel & Corporate Secretary
PARTICIPANT:



Participant’s Signature
Name:        
Address:     
        






1

